People v Segar (2016 NY Slip Op 01515)





People v Segar


2016 NY Slip Op 01515


Decided on March 2, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 2, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2013-00952
 (Ind. No. 4408/11)

[*1]The People of the State of New York, respondent, 
vDayquan Segar, appellant.


Lynn W. L. Fahey, New York, NY (Benjamin S. Litman of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove, Camille O'Hara Gillespie, and Jeremy O. Bressman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered January 7, 2013, convicting him of burglary in the second degree and robbery in the second degree, upon a jury verdict, and sentencing him to consecutive determinate terms of imprisonment of 15 years on the conviction of burglary in the second degree and 7 years on the conviction of robbery in the second degree, followed by a period of postrelease supervision.
ORDERED that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the term of imprisonment imposed on the conviction of burglary in the second degree from 15 years to 11 years; as so modified, the judgment is affirmed.
The defendant's arguments regarding the legal sufficiency of the identification evidence are unpreserved for appellate review (see People v Hawkins, 11 NY3d 484; People v Phillips, 123 AD3d 1146; People v Jean-Marie, 67 AD3d 704). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant's guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342), we nevertheless accord great deference to the jury's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383; People v Bleakley, 69 NY2d 490). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The sentence imposed was excessive to the extent indicated herein (see People v Delgado, 80 NY2d 780; People v Dell, 11 AD3d 631; People v Suitte, 90 AD2d 80, 86).
RIVERA, J.P., SGROI, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court